Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Bruzzone on 09/09/21.

The application has been amended as follows: 


21. (Currently Amended) A method for digitally generating and controlling a low frequency ultrasound used in a non-contact medical ultrasound therapy system, comprising: 

performing a frequency sweep using a sine wave to determine a serial resonance frequency of the ultrasonic transducer by identifying a relative minimum impedance of the ultrasonic transducer; 
adjusting a digital frequency generator output frequency based on voltage vs. current phase angle to maintain a frequency lockup in a phase-continuous manner at the serial resonance frequency for exclusively non-contact low-load conditions and 
and monitoring voltage and phase detection circuits of the ultrasound 
wherein both a first microprocessor and a second microprocessor are configured to individually suspend operation of the ultrasound therapy system 
a temperature of the generator 
a temperature of the treatment wand, 
a temperature of the ultrasonic transducer, an output voltage of the ultrasonic transducer, or a communication failure between the first microprocessor and the second microprocessor. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claim include all the allowable limitations as contain in the claims in application 14/546,808. The claim is allow for the same reason as claims in application 14/546,808. Application 14/546,808 is claiming devices, while the current application is claiming a method. The method has the same allowable limitations as the device claims. These are the closest art US 6,569,099; US 2008/0234708; US 2005/0086023; US 2004/0211260; US 2008/0110263 and US 2002/0049462. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793